                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

FEDERAL TRADE COMMISSION,
                                                 Case No. 3:19-cv-00933-VAB
         Plaintiff,

                  v.

GRAND TETON PROFESSIONALS, LLC, et
al.,

         Defendants.

       PRELIMINARY INJUNCTION AS TO DEFENDANTS ATOMIUM CORPS INC.
        (COLORADO) AND FIRST INCORPORATION SERVICES INC. (FLORIDA)

         Plaintiff Federal Trade Commission (“FTC”) commenced this civil action on June 17,

2019, under Sections 13(b) and 19 of the FTC Act, 15 U.S.C. §§ 53(b) and 57b, Section 410(b)

of the Credit Repair Organizations Act (“CROA”), 15 U.S.C. § 1679h(b), Section 6(b) of the

Telemarketing and Consumer Fraud and Abuse Prevention Act, 15 U.S.C. § 6105(b), the

Consumer Review Fairness Act (“CRFA”), 15 U.S.C. § 45b, Section 108(c) of the Truth in

Lending Act (“TILA”), 15 U.S.C. § 1607(c), and Section 918(c) of the Electronic Fund Transfers

Act (“EFTA”), 15 U.S.C. § 1693o(c). (ECF No. 1.)

         On June 18, 2019, on motion by the FTC, the Court entered an ex parte temporary

restraining order (“TRO”) with asset freeze and other equitable relief against Defendants Grand

Teton Professionals, LLC, 99th Floor, LLC, Mait Management Inc., Demand Dynamics LLC,

Atomium Corps Inc. (Wyoming), Atomium Corps Inc. (Colorado), Startup Masters NJ Inc.

(Wyoming), Startup Masters NJ Inc. (New Jersey), First Incorporation Services Inc. (Wyoming),

First Incorporation Services Inc. (Florida), Douglas Filter, and Marcio G. Andrade. (ECF No.

33.)




                                          Page 1 of 21
           On June 26, 2019, on stipulation of the parties, the Court continued the TRO. (ECF No.

38.)

           On July 12, 2019, the FTC and Defendant Startup Masters NJ Inc. (New Jersey)

stipulated to entry of a preliminary injunction. (ECF No. 54.) On July 22, 2019, the FTC and

Defendants Grand Teton Professionals, LLC, 99th Floor, LLC, Mait Management Inc., Demand

Dynamics LLC, Atomium Corps Inc. (Wyoming), Startup Masters NJ Inc. (Wyoming), First

Incorporation Services Inc. (Wyoming), Douglas Filter, and Marcio G. Andrade stipulated to

entry of a preliminary injunction. (ECF No. 57.)

           On July 23, 2019, the Court held a hearing on an order to show cause why a preliminary

injunction should not issue against Defendants Atomium Corps Inc. (a Colorado company,

“Atomium—Colorado”) and First Incorporation Services Inc. (a Florida company, “First

Incorporation—Florida”).1

                                             FINDINGS OF FACT

The Court, having considered the pleadings, declarations, exhibits, and memoranda, and the

arguments presented, and being otherwise advised, finds that:

A. This Court has jurisdiction over the subject matter of this case, and there is good cause to

      believe that it will have jurisdiction over Defendants Atomium—Colorado and First

      Incorporation—Florida.

B. Venue in the District of Connecticut is proper under 28 U.S.C. § 1391(b) and (c) and 15

      U.S.C. § 53(b).

C. There is good cause to believe that Defendants Atomium—Colorado and First

      Incorporation—Florida have engaged and are likely to continue to engage in acts or practices


1
    The Court notes that the above-mentioned Defendants did not appear at the hearing.

                                                    Page 2 of 21
   that violate Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), CROA, 15 U.S.C. §§ 1679-

   1679l, the FTC’s Telemarketing Sales Rule (“TSR”), 16 C.F.R. Part 310, the CRFA, 15

   U.S.C. § 45b, TILA, 15 U.S.C. §§ 1601-1666j, and its implementing Regulation Z, 12 C.F.R.

   Part 1026, and Section 907(a) of EFTA, 15 U.S.C. § 1693e(a), and its implementing

   Regulation E, 12 C.F.R. Part 1005, and that the FTC is therefore likely to prevail on the

   merits of this action.

D. There is good cause to believe that immediate and irreparable harm will result from

   Defendants Atomium—Colorado’s and First Incorporation—Florida’s alleged ongoing

   violations of Section 5(a) of the FTC Act, CROA, the TSR, the CRFA, TILA and Regulation

   Z, and EFTA and Regulation E unless Defendants Atomium—Colorado and First

   Incorporation—Florida are immediately restrained and enjoined by Order of this Court.

E. There is good cause to believe that immediate and irreparable damage to the Court’s ability

   to grant effective final relief for consumers in the form of monetary restitution and/or

   disgorgement of ill-gotten gains will occur from the transfer, dissipation, or concealment by

   Defendants Atomium—Colorado and First Incorporation—Florida of their assets or business

   records unless Defendants Atomium—Colorado and First Incorporation—Florida are

   immediately restrained and enjoined by Order of this Court.

F. There is good cause to believe that Defendants Atomium—Colorado and First

   Incorporation—Florida, operating as part of a common enterprise, have caused consumer

   harm of at least $6,242,745 and that good cause exists for continuing the asset freeze over

   Defendants Atomium—Colorado’s and First Incorporation—Florida’s assets.

G. This order is in the public interest.




                                           Page 3 of 21
H. No security is required of any agency of the United States for issuance of a preliminary

   injunction, Fed. R. Civ. P. 65(c)).

                                              DEFINITIONS

       For the purpose of this Order, the following definitions shall apply:

A. “Asset” means any legal or equitable interest in, right to, or claim to, any property, wherever

   located and by whomever held.

B. “Consumer” means any Person.

C. “Credit Repair Service” means any service, in return for payment of money or other

   valuable consideration, for the express or implied purpose of: (1) improving any consumer’s

   credit report, credit record, credit history, credit profile, credit score, or credit rating; or (2)

   providing advice or assistance to any consumer with regard to any activity or service the

   purpose of which is to improve a consumer’s credit report, credit record, credit history, credit

   profile, credit score, or credit rating.

D. “Defendants” means Corporate Defendants and Individual Defendants, individually,

   collectively, or in any combination. “Corporate Defendants” means Grand Teton

   Professionals, LLC, 99th Floor, LLC, Mait Management Inc., Demand Dynamics LLC,

   Atomium Corps Inc. (a Wyoming company), Atomium Corps Inc. (a Colorado company),

   Startup Masters NJ Inc. (a Wyoming company), Startup Masters NJ Inc. (a New Jersey

   company), First Incorporation Services Inc. (a Wyoming company), First Incoporation

   Services Inc. (a Florida company), and each of their subsidiaries, affiliates, successors, and

   assigns. “Individual Defendants” means Douglas Filter and Marcio G. Andrade,

   individually, collectively, or in any combination.




                                               Page 4 of 21
     E. “Document” is synonymous in meaning and equal in scope to the usage of “document” and

        “electronically stored information” in Federal Rule of Civil Procedure 34(a), Fed. R. Civ. P.

        34(a), and includes writings, drawings, graphs, charts, photographs, sound and video

        recordings, images, Internet sites, web pages, websites, electronic correspondence, including

        e-mail and instant messages, contracts, accounting data, advertisements, FTP Logs, Server

        Access Logs, books, written or printed records, handwritten notes, telephone logs, telephone

        scripts, receipt books, ledgers, personal and business canceled checks and check registers,

        bank statements, appointment books, computer records, customer or sales databases and any

        other electronically stored information, including Documents located on remote servers or

        cloud computing systems, and other data or data compilations from which information can be

        obtained directly or, if necessary, after translation into a reasonably usable form. A draft or

        non-identical copy is a separate document within the meaning of the term.

     F. “Electronic Data Host” means any person or entity in the business of storing, hosting, or

        otherwise maintaining electronically stored information. This includes, but is not limited to,

        any entity hosting a website or server, and any entity providing “cloud based” electronic

        storage.

     G. “Person” means a natural person, an organization or other legal entity, including a

        corporation, partnership, sole proprietorship, limited liability company, association,

        cooperative, or any other group or combination acting as an entity.

                                                  ORDER

                           PROHIBITED CREDIT REPAIR ACTIVITIES

I.      IT IS THEREFORE ORDERED that Defendants Atomium—Colorado and First

        Incorporation—Florida, their officers, agents, employees, and attorneys, and all other persons



                                                Page 5 of 21
in active concert or participation with them, who receive actual notice of this Order by

personal service or otherwise, whether acting directly or indirectly, in connection with the

advertising, marketing, promoting, or offering for sale of any Credit Repair Service, are

temporarily restrained and enjoined from:

A. Misrepresenting or assisting others in misrepresenting, expressly or by implication:

   1. That any Person can remove negative information or hard inquiries from any Person’s

       credit report, credit record, credit history, credit profile;

   2. That any Person will add any Person as an additional authorized user to any other

       Person’s credit card or line of credit account;

   3. That any Person can substantially improve any Person’s credit score or credit rating;

   4. That any Person is or was a victim of identity theft;

   5. That any Person is an additional authorized user on any other Person’s credit card or

       line of credit account; or

   6. Any other fact material to consumers concerning any Credit Repair Service, such as

       the total costs; any material restrictions, limitations, or conditions; or any material

       aspect of its performance, efficacy, nature, or central characteristics;

B. Charging or receiving money or other valuable consideration for the performance of any

   Credit Repair Service before such service is fully performed;

C. Failing to provide any Person with a written statement of “Consumer Credit File Rights

   Under State and Federal Law,” in the form and manner required by Section 405(a) of

   CROA, 15 U.S.C. § 1679c(a);

D. Failing to include in contracts for any Credit Repair Service the following required terms

   and conditions: (a) a full and detailed description of the services to be performed for the



                                         Page 6 of 21
         consumer, including all guarantees of performance and an estimate of the date by which

         the performance of the services (to be performed by Defendants or any other Person) will

         be complete or the length of the period necessary to perform such services, and (b) the

         specific conspicuous statement in bold face type, in immediate proximity to the space

         reserved for the consumer’s signature on the contract, regarding the consumers’ right to

         cancel the contracts without penalty or obligation at any time before the third business

         day after the date on which consumers signed the contracts;

      E. Failing to provide any Person with a separate form with the heading “Notice of

         Cancellation,” in the form and manner required by Section 407(b) of CROA, 15 U.S.C. §

         1679e(b); and

      F. Failing to provide any Person with a copy of a completed contract and all disclosures

         required under CROA and a copy of any other document such Person is required to sign.

                             PROHIBITED BUSINESS ACTIVITIES

II.   IT IS THEREFORE ORDERED that Defendants Atomium—Colorado and First

      Incorporation—Florida, their officers, agents, employees, and attorneys, and all other persons

      in active concert or participation with them, who receive actual notice of this Order by

      personal service or otherwise, whether acting directly or indirectly, in connection with the

      advertising, marketing, promoting, or offering for sale of any good or service, are

      temporarily restrained and enjoined from:

      A. Prohibiting any Person from speaking or publishing any truthful or non-defamatory

         negative comment or review about any other Person or their services, including, but not

         limited to, by imposing or threatening to impose a penalty or fee for speaking or




                                             Page 7 of 21
   publishing any truthful or non-defamatory negative comment or review about any other

   Person or their services;

B. Including any provision in a form contract that (a) prohibits or restricts the ability of any

   Person who is a party to the form contract to make any written, oral, or pictorial review,

   performance assessment of, or other similar analysis of, including by electronic means,

   the goods, services, or conduct of any other Person, or (b) imposes a penalty or fee

   against any Person for making any written, oral, or pictorial review, performance

   assessment of, or other similar analysis of, including by electronic means, the goods,

   services, or conduct of any other Person;

C. Prohibiting any Person from exercising their rights under any statute, rule, or agreement

   to dispute a charge placed on their credit or debit card or withdrawal from their bank

   account, including, but not limited to, by imposing or threatening to impose a penalty or

   fee for exercising any right under any statute, rule, or agreement to dispute a charge

   placed on their credit or debit card or withdrawal from their bank account;

D. Creating or causing to be created, directly or indirectly, a remotely created payment order

   as payment for any good or service offered or sold through telemarketing;

E. Failing to disclose clearly and conspicuously in any advertisement for closed-end credit

   the amount or percentage of any down payment, the terms of repayment (including the

   number of payments or period of repayment and the amount of any payment), the amount

   of any finance charge, and the annual percentage rate;

F. Failing to obtain a written authorization signed or similarly authenticated from any

   Person before debiting such Person’s bank account on a recurring basis;




                                        Page 8 of 21
G. Failing to provide a copy of a written authorization signed or similarly authenticated from

   any Person before debiting such Person’s bank account on a recurring basis;

H. Misrepresenting, or assisting others in misrepresenting, expressly or by implication, the

   terms or rates that are available for any loan or other extension of credit, including, but

   not limited to: (1) whether the credit is open-ended (such as a credit card or line of credit)

   or closed-ended (such as a loan); (2) closing costs or other fees and how such costs or

   fees will be assessed; (3) the payment schedule, monthly payment amount(s), any balloon

   payment, or other payment terms; (4) the interest rate(s), annual percentage rate(s), or

   finance charge(s), and whether they are fixed or adjustable; (5) the loan amount, credit

   amount, draw amount, or outstanding balance; the loan term, draw period, or maturity; or

   any other term of credit; (6) the amount of cash to be disbursed to the borrower out of the

   proceeds, or the amount of cash to be disbursed on behalf of the borrower to any third

   parties; (7) whether any specified minimum payment amount covers both interest and

   principal, and whether the credit has or can result in negative amortization; or (8) that the

   credit does not have a prepayment penalty or whether subsequent refinancing may trigger

   a prepayment penalty and/or other fees; and

I. Failing to disclose clearly and conspicuously, in connection with any representation

   regarding the availability of any loan or other extension of credit: (1) whether such

   extension of credit is open-ended (such as a credit card or line of credit) or closed-ended

   (such as a loan); (2) all costs associated with such extension of credit and how such costs

   shall be assessed; (3) the interest rate(s), annual percentage rate(s), or finance charge(s),

   and whether they are fixed or adjustable; and (4) the loan amount, credit amount or limit,

   draw amount, outstanding balance.



                                        Page 9 of 21
                            DISABLEMENT OF INTERNET WEBSITES

III.   IT IS FURTHER ORDERED that, immediately upon service of the Order upon them, (1)

       any person hosting any Internet website for, or on behalf of, either Defendant Atomium—

       Colorado ord First Incorporation—Florida, and (2) Defendants Atomium—Colorado and

       First Incorporation—Florida, their officers, agents, employees, and attorneys, and all other

       persons in active concert or participation with any of them who receive actual notice of this

       Order by personal service or otherwise, whether acting directly or indirectly, shall:

       A. Immediately do whatever is necessary to ensure that any Internet website used by

          Defendants for the advertising, marketing, promotion, offering for sale, sale, or provision

          of any Credit Repair Service, or otherwise containing statements or representations

          prohibited by Sections I and II of this Order, cannot be accessed by the public;

       B. Prevent the destruction or erasure of any Internet website used by Defendants for the

          advertising, marketing, promotion, offering for sale, sale, or provision of any Credit

          Repair Service, by preserving such website in the format in which they are maintained

          currently; and

       C. Immediately notify in writing counsel for the FTC of any other Internet website operated

          or controlled by any Defendant not listed in Section III.A or B above.

                           SUSPENSION OF INTERNET DOMAIN NAMES

IV.    IT IS FURTHER ORDERED that any domain name registrar shall suspend the registration

       of any Internet website used by Defendants Atomium—Colorado and First Incorporation—

       Florida for the advertising, marketing, promotion, offering for sale, sale, or provision of any

       Credit Repair Service, or otherwise containing statements or representations prohibited by

       Sections I and II of this Order, and provide immediate notice to counsel for the FTC of any



                                              Page 10 of 21
     other Internet domain names registered by Defendants Atomium—Colorado and First

     Incorporation—Florida, their officers, agents, employees, and attorneys, and all other persons

     in active concert or participation with any of them who receive actual notice of this Order by

     personal service or otherwise, whether acting directly or indirectly.

                PROHIBITION ON RELEASE OF CUSTOMER INFORMATION

V.   IT IS FURTHER ORDERED that Defendants Atomium—Colorado and First

     Incorporation—Florida, their officers, agents, employees, and attorneys, and all other persons

     in active concert or participation with any of them, who receive actual notice of this Order,

     whether acting directly or indirectly, are hereby temporarily restrained and enjoined from:

     A. Selling, renting, leasing, transferring, or otherwise disclosing, the name, address, birth

        date, telephone number, email address, credit card number, bank account number, Social

        Security number, or other financial or identifying information of any person that any

        Defendant obtained in connection with any activity that pertains to the subject matter of

        this Order; and

     B. Benefitting from or using the name, address, birth date, telephone number, email address,

        credit card number, bank account number, Social Security number, or other financial or

        identifying information of any person that any Defendant obtained in connection with any

        activity that pertains to the subject matter of this Order.

     C. Provided, however, that Defendants Atomium—Colorado and First Incorporation—

        Florida may disclose such identifying information to a law enforcement agency, to their

        attorneys as required for their defense, as required by any law, regulation, or court order,

        or in any filings, pleadings or discovery in this action in the manner required by the

        Federal Rules of Civil Procedure and by any protective order in the case.



                                            Page 11 of 21
                                            ASSET FREEZE

VI.   IT IS FURTHER ORDERED that Defendants Atomium—Colorado and First

      Incorporation—Florida and their officers, agents, employees, and attorneys, and all other

      persons in active concert or participation with any of them, who receive actual notice of this

      Order, whether acting directly or indirectly, are hereby temporarily restrained and enjoined

      from:

      A. Transferring, liquidating, converting, encumbering, pledging, loaning, selling,

         concealing, dissipating, disbursing, assigning, relinquishing, spending, withdrawing,

         granting a lien or security interest or other interest in, or otherwise disposing of any

         Assets that are:

         1. owned or controlled, directly or indirectly, by any Defendant;

         2. held, in part or in whole, for the benefit of any Defendant;

         3. in the actual or constructive possession of any Defendant; or

         4. owned or controlled by, in the actual or constructive possession of, or otherwise held

              for the benefit of, any corporation, partnership, asset protection trust, or other entity

              that is directly or indirectly owned, managed or controlled by any Defendant.

      B. Opening or causing to be opened any safe deposit boxes, commercial mail boxes, or

         storage facilities titled in the name of any Defendant or subject to access by any

         Defendant;

      C. Incurring charges or cash advances on any credit, debit, or ATM card issued in the name,

         individually or jointly, of any Corporate Defendant or any corporation, partnership, or

         other entity directly or indirectly owned, managed, or controlled by any Defendant or of

         which any Defendant is an officer, director, member, or manager. This includes any



                                              Page 12 of 21
          corporate bankcard or corporate credit card account for which any Defendant is, or was

          on the date that this Order was signed, an authorized signor; or

       D. Cashing any checks or depositing any money orders or cash received from consumers,

          clients, or customers of any Defendant.

       E. The Assets affected by this Section shall include: (1) all Assets of Defendants as of the

          time this Order is entered; and (2) Assets obtained by Defendants after this Order is

          entered if those Assets are derived from any activity that is the subject of the Complaint

          in this matter or that is prohibited by this Order. This Section does not prohibit any

          repatriation of foreign Assets specifically required by this order.

                 DUTIES OF ASSET HOLDERS AND OTHER THIRD PARTIES

VII.   IT IS FURTHER ORDERED that any financial or brokerage institution, Electronic Data

       Host, credit card processor, payment processor, merchant bank, acquiring bank, independent

       sales organization, third party processor, payment gateway, insurance company, business

       entity, or person who receives actual notice of this Order (by service or otherwise) that: (a)

       has held, controlled, or maintained custody, through an account or otherwise, of any

       Document on behalf of either Defendant Atomium—Colorado or First Incorporation—

       Florida or any Asset that has been owned or controlled, directly or indirectly, by either

       Defendant Atomium—Colorado or First Incorporation—Florida; held, in part or in whole,

       for the benefit of either Defendant Atomium—Colorado or First Incorporation—Florida; in

       the actual or constructive possession of either Defendant Atomium—Colorado or First

       Incorporation—Florida; or owned or controlled by, in the actual or constructive possession

       of, or otherwise held for the benefit of, any corporation, partnership, asset protection trust, or

       other entity that is directly or indirectly owned, managed or controlled by either Defendant



                                               Page 13 of 21
Atomium—Colorado or First Incorporation—Florida; (b) has held, controlled, or maintained

custody, through an account or otherwise, of any Document or Asset associated with credits,

debits, or charges made on behalf of either Defendant Atomium—Colorado or First

Incorporation—Florida, including reserve funds held by payment processors, credit card

processors, merchant banks, acquiring banks, independent sales organizations, third party

processors, payment gateways, insurance companies, or other entities; or (c) has extended

credit to either Defendant Atomium—Colorado or First Incorporation—Florida, including

through a credit card account, shall:

A. Hold, preserve, and retain within its control and prohibit the withdrawal, removal,

   alteration, assignment, transfer, pledge, encumbrance, disbursement, dissipation,

   relinquishment, conversion, sale, or other disposal of any such Document or Asset, as

   well as all Documents or other property related to such Assets, except by further order of

   this Court;

B. Deny any person access to any safe deposit box, commercial mail box, or storage facility

   that is titled in the name of either Defendant Atomium—Colorado or First

   Incorporation—Florida, either individually or jointly, or otherwise subject to access by

   either Defendant Atomium—Colorado or First Incorporation—Florida;

C. Provide FTC, within three (3) days of receiving a copy of this Order, a sworn statement

   setting forth, for each Asset or account covered by this Section:

   1. The identification number of each such account or Asset;

   2. The balance of each such account, or a description of the nature and value of each

       such Asset as of the close of business on the day on which this Order is served, and, if

       the account or other Asset has been closed or removed, the date closed or removed,



                                        Page 14 of 21
               the total funds removed in order to close the account, and the name of the person or

               entity to whom such account or other Asset was remitted; and

           3. The identification of any safe deposit box, commercial mail box, or storage facility

               that is either titled in the name, individually or jointly, of either Defendant

               Atomium—Colorado or First Incorporation—Florida, or is otherwise subject to

               access by either Defendant Atomium—Colorado or First Incorporation—Florida; and

        D. Upon the request of FTC counsel, promptly provide FTC counsel with copies of all

           records or other Documents pertaining to any account covered by this Section or Asset,

           including originals or copies of account applications, account statements, signature cards,

           checks, drafts, deposit tickets, transfers to and from the accounts, including wire transfers

           and wire transfer instructions, all other debit and credit instruments or slips, currency

           transaction reports, 1099 forms, and all logs and records pertaining to safe deposit boxes,

           commercial mail boxes, and storage facilities.

        E. Provided, however, that a financial institution does not have to provide the information

           required in sub-sections C and D if (1) the financial institution has complied with the

           similar provisions set forth in the TRO, and (2) the information provided has not

           changed.

                        FINANCIAL DISCLOSURES AND ACCOUNTING

VIII.   IT IS FURTHER ORDERED that Defendants Atomium—Colorado and First

        Incorporation—Florida, within five (5) days of service of this Order upon it, each shall

        prepare and deliver to FTC counsel:

        A. Completed financial statements on the forms attached to the TRO as Attachment B

           (Financial Statement of Corporate Defendant) for each Corporate Defendant;



                                               Page 15 of 21
      B. Completed the form attached to the TRO as Attachment C (IRS Form 4506, Request for

         Copy of a Tax Return) for each Defendant;

      C. Provided, however, that a Defendant does not have to provide the information required in

         sub-sections A and B if (1) that Defendant has complied with the similar provisions set

         forth in the TRO, and (2) the information provided has not changed.



                               FOREIGN ASSET REPATRIATION

IX.   IT IS FURTHER ORDERED that within five (5) days following the service of this Order,

      Defendants Atomium—Colorado and First Incorporation—Florida shall:

      A. Provide FTC counsel with a full accounting, verified under oath and accurate as of the

         date of this Order, of all Assets, Documents, and accounts outside of the United States

         which are: (1) titled in the name, individually or jointly, of either Defendant Atomium—

         Colorado or First Incorporation—Florida; (2) held by any person or entity for the benefit

         of either Defendant Atomium—Colorado or First Incorporation—Florida or for the

         benefit of, any corporation, partnership, asset protection trust, or other entity that is

         directly or indirectly owned, managed or controlled by either Defendant Atomium—

         Colorado or First Incorporation—Florida; or (3) under the direct or indirect control,

         whether jointly or singly, of either Defendant Atomium—Colorado or First

         Incorporation—Florida;

      B. Take all steps necessary to provide FTC counsel access to all Documents and records that

         may be held by third parties located outside of the territorial United States of America,

         including signing the Consent to Release of Financial Records appended to this Order as

         Attachment D.



                                             Page 16 of 21
     C. Transfer to the territory of the United States and all Documents and Assets located in

        foreign countries which are: (1) titled in the name, individually or jointly, of either

        Defendant Atomium—Colorado or First Incorporation—Florida; (2) held by any person

        or entity for the benefit of either Defendant Atomium—Colorado or First Incorporation—

        Florida or for the benefit of, any corporation, partnership, asset protection trust, or other

        entity that is directly or indirectly owned, managed or controlled by either Defendant

        Atomium—Colorado or First Incorporation—Florida; or (3) under the direct or indirect

        control, whether jointly or singly, of either Defendant Atomium—Colorado or First

        Incorporation—Florida; and

     D. The same business day as any repatriation, (1) notify FTC counsel of the name and

        location of the financial institution or other entity that is the recipient of such Documents

        or Assets; and (2) serve this Order on any such financial institution or other entity.

                       NON-INTERFERENCE WITH REPATRIATION

X.   IT IS FURTHER ORDERED that Defendants Atomium—Colorado and First

     Incorporation—Florida, their officers, agents, employees, and attorneys, and all other persons

     in active concert or participation with any of them, who receive actual notice of this Order,

     whether acting directly or indirectly, are hereby temporarily restrained and enjoined from

     taking any action, directly or indirectly, which may result in the encumbrance or dissipation

     of foreign Assets, or in the hindrance of the repatriation required by this Order, including, but

     not limited to:

     A. Sending any communication or engaging in any other act, directly or indirectly, that

        results in a determination by a foreign trustee or other entity that a “duress” event has




                                            Page 17 of 21
          occurred under the terms of a foreign trust agreement until such time that all such

          Defendant’s Assets have been fully repatriated under this Order; or

       B. Notifying any trustee, protector or other agent of any foreign trust or other related entities

          of either the existence of this Order, or of the fact that repatriation is required under a

          court order, until such time that all such Defendant’s Assets have been fully repatriated

          under this Order.



                                  CONSUMER CREDIT REPORTS

XI.    IT IS FURTHER ORDERED that the FTC may obtain credit reports concerning either

       Defendant Atomium—Colorado or First Incorporation—Florida pursuant to Section

       604(a)(1) of the Fair Credit Reporting Act, 15 U.S.C. 1681b(a)(1), and that, upon written

       request, any credit reporting agency from which such reports are requested shall provide

       them to the FTC.

                                  PRESERVATION OF RECORDS

XII.   IT IS FURTHER ORDERED that Defendants Atomium—Colorado and First

       Incorporation—Florida, their officers, agents, employees, and attorneys, and all other persons

       in active concert or participation with any of them, who receive actual notice of this Order,

       whether acting directly or indirectly, are hereby temporarily restrained and enjoined from:

       A. Destroying, erasing, falsifying, writing over, mutilating, concealing, altering, transferring,

          or otherwise disposing of, in any manner, directly or indirectly, Documents that relate to:

          (1) the business, business practices, Assets, or business or personal finances of any

          Defendant; (2) the business practices or finances of entities directly or indirectly under




                                              Page 18 of 21
            the control of any Defendant; or (3) the business practices or finances of entities directly

            or indirectly under common control with any other Defendant; and

        B. Failing to create and maintain Documents that, in reasonable detail, accurately, fairly, and

            completely reflect Defendants Atomium—Colorado’s and First Incorporation—

            Florida’incomes, disbursements, transactions, and use of Defendants Atomium—

            Colorado’s and First Incorporation—Florida’s Assets.




                              REPORT OF NEW BUSINESS ACTIVITY

XIII.   IT IS FURTHER ORDERED that Defendants Atomium—Colorado and First

        Incorporation—Florida, their officers, agents, employees, and attorneys, and all other persons

        in active concert or participation with any of them, who receive actual notice of this Order,

        whether acting directly or indirectly, are hereby temporarily restrained and enjoined from

        creating, operating, or exercising any control over any business entity, whether newly formed

        or previously inactive, including any partnership, limited partnership, joint venture, sole

        proprietorship, or corporation, without first providing FTC counsel with a written statement

        disclosing: (1) the name of the business entity; (2) the address and telephone number of the

        business entity; (3) the names of the business entity’s officers, directors, principals,

        managers, and employees; and (4) a detailed description of the business entity’s intended

        activities.

                           DISTRIBUTION OF ORDER BY DEFENDANTS

XIV.    IT IS FURTHER ORDERED that Defendants Atomium—Colorado and First

        Incorporation—Florida shall immediately provide a copy of this Order to each affiliate,



                                                Page 19 of 21
      telemarketer, marketer, sales entity, successor, assign, member, officer, director, employee,

      agent, independent contractor, attorney, spouse, subsidiary, division, and representative of

      Defendants Atomium—Colorado and First Incorporation—Florida, and shall, within ten (10)

      days from the date of entry of this Order, and provide the FTC with a sworn statement that

      this provision of the Order has been satisfied, which statement shall include the names,

      physical addresses, phone number, and email addresses of each such person or entity who

      received a copy of the Order. Furthermore, Defendants Atomium—Colorado and First

      Incorporation—Florida shall not take any action that would encourage officers, agents,

      members, directors, employees, salespersons, independent contractors, attorneys,

      subsidiaries, affiliates, successors, assigns or other persons or entities in active concert or

      participation with them to disregard this Order or believe that they are not bound by its

      provisions.

                                     SERVICE OF THIS ORDER

XV.   IT IS FURTHER ORDERED that copies of this Order may be served by any means,

      including facsimile transmission, electronic mail or other electronic messaging, personal or

      overnight delivery, U.S. Mail or FedEx, by agents and employees of the FTC, by any law

      enforcement agency, or by private process server, upon Defendants Atomium—Colorado and

      First Incorporation—Florida or any person (including any financial institution) that may have

      possession, custody or control of any Asset or Document of either Defendant Atomium—

      Colorado or First Incorporation—Florida, or that may be subject to any provision of this

      Order under Rule 65(d)(2) of the Federal Rules of Civil Procedure. For purposes of this

      Section, service upon any branch, subsidiary, affiliate or office of any entity shall effect

      service upon the entire entity.



                                              Page 20 of 21
                       CORRESPONDENCE AND SERVICE ON THE FTC

XVI.    IT IS FURTHER ORDERED that, for the purpose of this Order, all correspondence and

        service of pleadings on the FTC shall be addressed to: Gregory A. Ashe and Ioana R.

        Gorecki, Federal Trade Commission, 600 Pennsylvania Avenue NW, Room CC-10232,

        Washington, D.C. 20580, email: gashe@ftc.gov and igorecki@ftc.gov.




                                 RETENTION OF JURISDICTION

XVII.   IT IS FURTHER ORDERED that this Court shall retain jurisdiction of this matter for all

        purposes.


        IT IS SO ORDERED this 23rd day of July 2019.


                                                       /s/ Victor A. Bolden
                                                       VICTOR A. BOLDEN
                                                       UNITED STATES DISTRICT JUDGE




                                             Page 21 of 21
